Citation Nr: 0206691	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-32 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic laryngitis, 
claimed as a residual of exposure to mustard gas during 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1940 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for chronic laryngitis, which he claimed was a residual of 
exposure to mustard gas during military service.  

The case was previously before the Board in January 2001, 
when the Board found that new and material evidence 
sufficient to reopen the veteran's claim had been submitted.  
The Board then remanded the case to the RO for re-
adjudication of the issue involving service connection and 
for any additional development required under the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA).  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is diagnosed with chronic laryngitis.   

3.  The only competent evidence supporting the veteran's 
allegations of mustard gas exposure during service is his own 
testimony.

4.  The evidence against the veteran's allegation of mustard 
gas exposure during service consists of several responses 
from the service department that are evasive and 
inconsistent.

5.  There is an approximate balance of positive and negative 
evidence regarding whether the veteran had full body exposure 
to mustard gas during service.  


CONCLUSION OF LAW

Chronic laryngitis is presumed to have been incurred during 
service as a residual of exposure to mustard gas.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.316 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or search for additional 
information is not required in this case.  The Board is aware 
of additional development that could be conducted in the 
present case.  However, in view of the decision of the Board 
rendered below, additional development would simply delay the 
claim.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

Pursuant to 38 C.F.R. § 3.316 (2001), service connection may 
be established for the development of certain claimed 
disabilities when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (2001)(emphasis added).

The veteran has submitted competent medical evidence that 
establishes that he has a diagnosis of chronic laryngitis.  
An April 1996 VA treatment record confirms this diagnosis, 
and there is private medial evidence of record that also 
reveals this diagnosis.  The veteran has also submitted 
supporting evidence in the form of railroad employment 
records showing that a "throat condition" affected his 
ability to work.  

The evidence of record clearly shows that the veteran has a 
diagnosis of chronic laryngitis.  That the veteran has one of 
the disabilities specified at 38 C.F.R. § 3.316 is not in 
dispute.  Rather, the difficulty with the veteran's claim has 
always been with an apparent lack of evidence showing that 
the veteran had full body exposure to mustard gas during his 
military service.  

The Board realizes that the nature of chemical warfare 
testing, and employment was secret, so that development of 
evidence regarding exposure is often difficult.  However, 
M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 provides 
information concerning the development of claims involving 
allegations of exposure to mustard gas and Lewisite during 
active service.  Section 5.18 f provides instructions on the 
development of evidence of exposure to chemical weapons 
agents for Army veterans.  The section states that "[p]rior 
to the early 1950s, information about a person's 
participation in any kind of testing by the Army was placed 
in the individual's service medical records (SMRs).  These 
records are stored at the National Personnel Records Center 
[NPRC] in St. Louis and can be obtained by submitting a 3101 
request for information." M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 f (2).  This section also indicates 
that VA has lists of service department personnel who were 
subjected to chemical weapons testing and provides a contact 
point the VA Central Office Rating Procedures Staff where the 
RO can check to see if the veteran's name is on any of the 
lists.  

M21-1, Part 3, Chapter 5, Subchapter II, Section 5.18 f (4) 
instructs that development of claims involving Army chemical 
weapons testing prior to 1955 can also be developed by a 
check for records at the Army Chemical and Biological Defense 
Agency at Aberdeen Proving Grounds, Maryland.

The veteran claims that he was exposed to mustard gas during 
military service.  In a September 1993 letter, he indicated 
that his exposure involved entering a chamber with 
"impregnated clothing and a gas mask."  In a September 1994 
letter, the veteran indicated that his alleged exposure to 
mustard gas was when he was stationed at Camp Bowie, Texas.  

In March 1996, the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that while at Camp Bowie, Texas he was part of a group that 
was herded into a metal building while wearing impregnated 
clothing.  He stated that they entered the building without 
their gas masks on and then put the masks on after a gas was 
introduced.  The veteran reported that he had previously been 
in tear gas training while stationed at Camp Blanding.  He 
also indicated that he had a drop of mustard agent placed on 
his skin.  

The RO has obtained the veteran's service medical records, 
which appear to be complete.  There is no indication in any 
of the service medical records that the veteran participated 
in experiments or testing involving exposure to mustard gas.  

The veteran submitted a large number of statements and 
letters from other veterans.  Essentially, these statements 
are allegations and assertions to the effect that they were 
exposed to mustard gas at military installations other than 
those at which the veteran was stationed.  Some also 
indicated exposure at Camp Bowie, but not at the same time as 
the veteran.  None of these statements indicates that these 
individuals knew the veteran during service or that they were 
present at the events during which the veteran alleges he was 
exposed to mustard gas.  

As noted above, M21-1, Part 3, Chapter 5, Subchapter II, 
Section 5.18 f (4) instructs that development of claims 
involving Army chemical weapons testing prior to 1955 can 
also be developed by a check for records at the Army Chemical 
and Biological Defense Agency at Aberdeen Proving Grounds, 
Maryland.  The RO contacted this military command for 
assistance in developing evidence related to the veteran's 
allegations of being exposed to mustard gas at Camp Bowie, 
Texas in the 1940s.  The Board notes that the responses 
received from this command have been less than helpful and 
somewhat evasive.  After providing the information related to 
the location, Camp Bowie, and the rough dates of alleged 
exposure, the Army Chemical and Biological Defense Agency 
responded in a May 1996 letter which indicated that a more 
in-depth description of the actual test events was required.  
The Board finds this evasive at best; the service department 
could have indicated whether or not mustard gas testing was 
conducted at Camp Bowie at any time during the period 
indicated, but rather they evaded the question.  

In January 1997, the Army Chemical and Biological Defense 
Agency responded by letter after the RO made another request 
for information.  This time they indicated that the veteran's 
description of events suggested basic gas chamber training 
using tear gas and chlorine gas, not a mustard gas test.  
This letter indicated that Camp Chaffee and Camp Blanding 
were not locations of mustard gas testing on human subjects.  
The Board again finds this response puzzling since the Army 
was specifically provided information that the veteran 
alleged exposure to mustard gas at Camp Bowie, Texas.  
Finally, in a May 1997 letter the Army Chemical and 
Biological Defense Agency indicated that there was no 
evidence that mustard gas testing on human subjects was 
conducted at Camp Bowie.  Rather, standard chemical warfare 
training was conducted and no mustard agent was used in the 
gas chambers.  

The veteran's Congressional Representative also requested 
information from the Army.  In a January 1998 letter, the 
Army indicated that Camp Bowie was not used for mustard gas 
testing on human subjects. However, this letter did indicate 
that during basic training did include "minute quantities of 
mustard agent in very controlled environments.  Mustard agent 
was used in training to familiarize soldiers with its odor 
and other characteristics."  

As the Board understands it, there were two uses of mustard 
agent in basic chemical warfare training.  One was to use a 
highly diluted amount of mustard agent so that soldiers would 
be familiar with the smell should it be used against them in 
combat.  The second use was to place a very minute drop of 
mustard agent in its liquid form on the skin of the veteran, 
with the purpose of demonstrating the extreme burning and 
blistering effects of agent.  None of these uses constitutes 
the full body exposure that is contemplated by 38 C.F.R. 
§ 3.316 (2001).  Rather, full body exposure contemplates the 
type of exposure that soldiers were subjected to during 
secret chemical weapons tests.  In these tests, soldiers were 
placed in gas chambers with protective clothing and gas masks 
and exposed to full strength mustard agent to test the 
effectiveness of the protective devices.  It is important to 
note that a key element in these experiments was that the 
exposed personnel were examined by medical personnel to 
ascertain the effectiveness of the protective devices and to 
see if there were any symptoms of mustard gas exposure.  This 
examination is critical, for without an examination no data 
would be collected.  It is the Board's experience that when a 
veteran recounts allegations of mustard gas exposure during 
service but does not indicate that he was examined by medical 
personnel, mustard gas testing with full body exposure was 
not in fact conducted.

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 "whether or not the veteran meets the 
requirements of this regulation [38 C.F.R. § 3.316], 
including whether or not the veteran was actually exposed to 
the specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
. . .  Thus, under this regulation, the Board is charged with 
the very difficult task of ascertaining what transpired more 
than fifty years ago with very little evidence to consider."  
Pearlman v. West, 11 Vet. App. 443 (1998).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(a) (West Supp. 2001); Gilbert v. Derwinski,1 Vet. App. 
49, 55 (1990). 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(2000) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  

In the present case, the evidence shows that the veteran has 
chronic laryngitis.  The Board has its doubts as to whether 
the veteran had full body exposure to mustard gas during 
service as specified in 38 C.F.R. § 3.316 (2001).  The 
testimony and statements made by the veteran related to his 
alleged exposure during service does not comport with the 
Board's understanding of the normal circumstances involving 
full body exposure to mustard gas during service.  Also, the 
veteran's main evidence in support of his claim is statements 
from other veterans who claim they were exposed at other 
military installations.  However, the Board also has doubts 
about the evidence provided by the Army Chemical and 
Biological Defense Agency in response to requests for 
assistance made by VA in this case.  The Board's prior 
experience with this Army command is that they are helpful 
and provide the requested evidence.  However, in the present 
case, the responses received in this case first appeared 
evasive, requiring VA to make several inquiries before the 
Army would answer the simple question of whether mustard gas 
was administered at Camp Bowie during the years in question.  
Furthermore, when the veteran's Congressional Representative 
made separate inquiries, different responses were given.  

The Board understands the sensitive nature of the information 
requested of the service department and the reasons for the 
denial of service connection by the RO.  However, the Board 
has its doubts about the evidence on both sides of the 
equation, both that submitted by the veteran and that 
produced by the service department.  Therefore, based on the 
facts presented in this case alone, we find that there is an 
approximate balance of positive and negative evidence 
regarding the issue of full body exposure to mustard gas by 
the veteran during service.  We are therefore required to 
give the benefit of the doubt to the claimant and resolve 
this issue in his favor.  38 U.S.C.A. § 5107(a) (West Supp. 
2001).  As such, service connection for chronic laryngitis 
must be granted on the presumptive basis of exposure to 
mustard gas during service.  


ORDER

Service connection for chronic laryngitis, as a residual of 
exposure to mustard gas during service, is granted.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

